Citation Nr: 0843577	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-36 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Susan Dillon Ayers, Attorney



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active service from June 1943 to November 
1945. The veteran's service records reflect his receipt of 
the Purple Heart, among other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied service connection for hearing loss and for 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in September 2005, and the RO issued a statement of the case 
(SOC) in October 2006.  The veteran filed a substantive 
appeal pertaining to these issues (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in October 2006.  Thereafter, 
the RO continued the denial of the claims on appeal, as 
reflected in a February 2007 supplemental SOC (SSOC).

In May 2007, a Deputy Vice Chairman of the Board granted the 
April 2007 motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In May 2007, the Board denied service connection for 
bilateral hearing loss and tinnitus.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).   In August 2008, counsel for 
VA's Secretary and the veteran (the parties) filed a Joint 
Motion with the Court to vacate and remand the May 2007 Board 
decision.  By Order in August 2008, the Court granted the 
motion, vacating the May 2007 decision and remanding these 
matters for further proceedings consistent with the Joint 
Motion.  

The Board notes that the veteran was previously represented 
by the Disabled American Veterans (as reflected in a November 
1992 VA Form 21-22).  In December 2008, the veteran submitted 
a VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, naming Susan Dillon Ayers, a private 
attorney, as his representative.  The Board recognizes the 
change in representation. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
these matters is warranted.

In the Joint Motion, the parties noted that the statutory 
duty to assist claimants, pursuant to 38 U.S.C.A. § 5103A(d), 
includes providing a medical examination or medical opinion 
when either is necessary to deciding the claim. See also 38 
C.F.R. § 3.159(c)(4)(2008).  While the Board's May 2007 
decision found that the February 2005 VA examiner's opinion 
was adequate on the question of whether there was a medical 
relationship between the veteran's military service and his 
current bilateral hearing loss and tinnitus, the parties 
indicated that this opinion was inadequate for several 
reasons.

The parties to the Joint Motion noted that the February 2005 
examiner appeared to only consider the veteran's pre-service 
history of noise exposure even though the veteran's induction 
examination was normal.  In addition, it was noted that the 
veteran alleged that his hearing loss and tinnitus arose as a 
result of his combat service, specifically his close 
proximity to mortar explosions in September 1944 and March 
1945, or as secondary to a facial injury he sustained as a 
result of the September 1944 mortar explosion.  It does not 
appear from the February 2005 examination report that the 
examiner considered these alternative theories of 
entitlement.  

The parties to the Joint Motion also noted that the veteran 
reported to the VA examiner that he initially noticed 
symptoms of tinnitus when he first started going to VA for 
treatment.  The examiner noted that this was in 1997, but the 
claims file indicates that the veteran sought treatment from 
VA as early as 1990.  It does not appear that the RO has made 
any attempt to locate VA treatment records prior to 1990.  

Hence, the RO should arrange for the veteran to undergo 
further VA examination evaluation, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for further medical examination, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Clarksburg, West Virginia, dated from June 
1990 to January 1993, January 2000 to August 2001, November 
2004 to March 2005, and June to December 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records, including any records of 
treatment prior to 1990.  The RO should bear in mind that the 
veteran stated that he first reported hearing loss in the 
course of seeking mental health treatment; therefore, these 
records may also be pertinent to the claims on appeal.  The 
RO should follow the current procedures prescribed in 38 
C.F.R. § 3.159 as regards requests for records from Federal 
facilities.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).
The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Clarksburg VAMC all outstanding records of 
evaluation and/or treatment for the 
veteran's hearing loss, tinnitus, and 
mental health.  The claims file currently 
contains records dated from June 1990 to 
January 1993, January 2000 to August 2001, 
November 2004 to March 2005, and June to 
December 2006.  Per the Joint Motion, the 
RO should ensure that records of any 
treatment prior to 1990 are also obtained.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, and 
if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to service connection for bilateral hearing 
loss and tinnitus.  The RO should explain 
the type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the veteran 
and his attorney of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report should 
reflect consideration of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

Based on the audiometric testing already 
conducted, in particular the February 2005 
and June 2006 VA audiometric testing, the 
physician should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  
The examiner should also indicate whether 
the veteran currently has tinnitus.

With respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and based on consideration of 
the veteran's in-service and post-service 
history and assertions, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that any 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include noise exposure 
associated with combat - in particular, 
mortar explosions in September 1944 and 
March 1945, or as secondary to a facial 
injury he sustained as a result of the 
September 1944 mortar explosion.  

Consistent with the governing legal 
authority, the examiner should not base his 
or her opinion solely on the absence of 
hearing loss and tinnitus at separation 
from service.

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
bilateral hearing loss and tinnitus in 
light of all pertinent evidence and legal 
authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



